Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 2/23/2022 have been fully considered but they are not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The claims are rejected under 35 U.S.C. 103 as being unpatentable over Ang et al. US 9,872,252 in view of in view of Kim et al. US 2014/0036853 (Kim et al.(2)), whereas arguments are directed against references individually.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6, 7-11, 13-16, 26 and 74-77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Indefiniteness due to a lack of antecedent basis may also arise when a claim includes a number of similarly worded structural elements and it is unclear whether the different recitations refer to the same or distinct elements. One of ordinary skill in the art does not know if applicant is attempting to further limit the previously recited limitation, or to add a new element. 
Claims 3, 8 and 75 “a time length of an on-duration timer.” It is unclear whether these limitations are referring to the previously recited “a time length of an on-duration timer” recited in the claims 1 and 17.
Claims 4, 9 and 76 “a time length of a DRX inactivity timer.” It is unclear whether these limitations are referring to the previously recited “a time length of a DRX inactivity timer” recited in the claims 1 and 17.
Claims 7 and 74, “a PDCCH.”  It is unclear whether this limitation is referring to the previously recited PDCCH.
Claims 3, 4, 6, 7-11, 13-16, 26 and 74-77 are either rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as outlined above, and/or are rejected as being dependent upon the above rejected claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3, 6-8, 17, 70, 74 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Ang et al. US 9,872,252 in view of in view of Kim et al. US 2014/0036853 (Kim et al.(2)).
Claim 1:
Ang et al. discloses a Discontinuous Reception (DRX) parameter indication method applied for a base station, comprising:
generating a signal or a payload (full wake-up (WU) signal; Ang et al.; column 9, lines 10-26 and lines 59-62; column 13, lines 59-64), the signal or the payload being used to indicate a DRX parameter (Ang et al.; column 10, lines 17-30); and
transmitting the signal to a User Equipment (UE), or transmitting the payload to the UE via a channel (302b; Ang et al.; Fig. 3; column 9, lines 10-26); wherein the signal comprises a wake-up signal (WUS) (full wake-up (WU) signal; Ang et al.; column 9, lines 10-26 and lines 59-62; column 13, lines 59-64) or a go-to-sleep signal, and the channel comprises a wake-up channel (302b; Ang et al.; Fig. 3; column 9, lines 10-26) or a go-to-sleep channel;
Furthermore, Ang et al. discloses that the magnitude of the gap between a PWU duration and corresponding ON duration (e.g., the value of N, including instances where N=0) may be static, semi-static, or dynamic.  For example, a semi-static setting for N (a semi-persistent scheduling resource) may be provided in a RRC configuration setting (Ang et al.; column 11, lines 28-34).
Ang et al. fails to teach wherein the DRX parameter comprises at least one of first blind detection information, a semi-persistent scheduling cycle, a semi-persistent 
wherein the first blind detection information comprises at least one of an aggregation level of the PDCCH, a Downlink Control Information (DCI) format to be transmitted via the PDCCH, bandwidth parts occupied by the PDCCH, or a time-frequency-domain resource occupied by the PDCCH;
wherein the second blind detection Information comprises at least one of a time interval between a start time of the DRX inactivity timer and the payload, the aggregation level of the PDCCH, the type of the search space of the PDCCH, the DCI format to be transmitted via the PDCCH, the bandwidth parts occupied by the PDCCH, or the time-frequency-domain resource occupied by the PDCCH.
	However, Kim et al. (2) discloses DL/UL SPS (semi-persistent scheduling) designates a UE that which subframes (subframe interval and offset) are in charge of SPS transmission/reception by an RRC (radio resource control) signaling first, and then performs actual activation and release of the SPS via PDCCH. In particular, although the UE receives the SPS by the RRC signaling, if the UE receives (i.e., receiving PDCCH of which an SPS C-RNTI is detected) PDCCH for informing of activation (or reactivation), the UE does not immediately perform an SPS TX/RX but perform an SPS operation according to the PDCCH. In particular, if the UE receives an SRS activation 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide activation or reactivation signal for a semi-static setting for N (a semi-persistent scheduling cycle information) in the control signal in the system of Ang et al. as taught by Kim et al. (2) in order to provide flexibility of enabling semi-statically allocated resource.
Claims 17 and 70:
Ang et al. discloses a UE, comprising a memory, a processor, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program (Ang et al.; Fig. 2; column 7, line 42-column 8, line 49) and a DRX parameter indication method applied for a UE, comprising: receiving a signal or a payload from a base station, the signal or the payload being used to indicate a DRX parameter (full wake-up (WU) signal; Ang et al.; column 9, lines 10-26 and lines 59-62; column 13, lines 59-64); and
acquiring the DRX parameter indicated by the signal or the payload, wherein the signal comprises a wake-up signal (WUS) (full wake-up (WU) signal; Ang et al.; 
Ang et al. fails to teach wherein the DRX parameter comprises at least one of first blind detection information, a semi-persistent scheduling cycle, a semi-persistent detection cycle of a Physical Downlink Control Channel (PDCCH), a detection pattern of the PDCCH, or second blind detection information, the first blind detection information is blind detection information for the blind detection performed by the UE on the PDCCH within the time length of the on-duration timer, and the second blind detection information is blind detection information used by the UE for the blind detection on the POCCH within the time length of the DRX inactivity timer;
wherein the first blind detection information comprises at least one of an aggregation level of the PDCCH, a Downlink Control Information (DCI) format to be transmitted via the PDCCH, bandwidth parts occupied by the PDCCH, or a time-frequency-domain resource occupied by the PDCCH;
wherein the second blind detection Information comprises at least one of a time interval between a start time of the DRX inactivity timer and the payload, the aggregation level of the PDCCH, the type of the search space of the PDCCH, the DCI format to be transmitted via the PDCCH, the bandwidth parts occupied by the PDCCH, or the time-frequency-domain resource occupied by the PDCCH.
	However, Kim et al. (2) discloses DL/UL SPS (semi-persistent scheduling) designates a UE that which subframes (subframe interval and offset) are in charge of SPS transmission/reception by an RRC (radio resource control) signaling first, and then 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide activation or reactivation signal for a semi-static setting for N in the control signal in the system of Ang et al. as taught by Kim et al. (2) in order to provide flexibility of enabling semi-statically allocated resource.
Claim 3:
	Ang et al. and Kim et al.(2) disclose the claimed invention as to claim 1 above.
	Furthermore, Ang et al. discloses the DRX parameter comprises a time length of an on-duration timer or a DRX cycle (WU-DRX process is ended without performing WU stage processing (e.g. end of the cycle); Ang et al. column 14, lines 21-54).

	Ang et al. and Kim et al.(2) disclose the claimed invention as to claim 3 above.
Ang et al. discloses the DRX parameter further comprises at least one of a time length of a retransmission timer, a short DRX cycle (WU-DRX process is ended without performing WU stage processing (e.g. end of the cycle); Ang et al. column 14, lines 21-54), or a time length of a short DRX timer, wherein the short DRX cycle is shorter than a predetermined time length.
Claims 7 and 74:
	Ang et al. and Kim et al.(2) disclose the claimed invention as to claims 1 and 17 above.
Ang et al. discloses the channel comprises a PDCCH (Ang et al.; column 11, line 64-column 12, line 2).
Claims 8 and 75:
	Ang et al. and Kim et al.(2) disclose the claimed invention as to claims 7 and 74 above.
Ang et al. discloses the DRX parameter comprises at least one of a time length of an on-duration timer, or a DRX cycle (WU-DRX process is ended without performing WU stage processing (e.g. end of the cycle); Ang et al. column 14, lines 21-54).	
Allowable Subject Matter
Claims 4, 9-11,13-16, 26, 76 and 77 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX SKRIPNIKOV/           Primary Examiner, Art Unit 2416